DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 10,265,797 B2).
Regarding claim 7, Fujimoto discloses a resistance welding method (Abstract) for performing a spot joining on a workpiece composed of a plurality of overlapped plate materials (12 and 14, two or more overlapped steel sheets including at least one high tensile steel sheet, Abstract, Fig. 8) by clamping and pressing the workpiece with a pair of electrodes (16 and 18, Fig. 8) and then by applying a welding current between the pair of electrodes (Abstract), 
the method comprising: a current control step of sequentially performing (step using current controller 26 that controls a welding power source (24, Fig. 8) and controls the current value applied to the electrodes 16, 18, Col. 7, lines 12-15): a first control (control output from current controller (26) corresponding to rising portion of a DC waveform, see Fig. 11E) for maintaining the welding current being a direct current at a first target value (a point on a rising portion of DC waveform); a second control (control output from current controller (26) corresponding to peak portion of a DC waveform, see Fig. 11E) for raising the welding current from the first target value to a second target third control for lowering the welding current (control output from current controller (26) corresponding to declining portion of a DC waveform, see Fig. 11E) from the second target value (peak) to a value being smaller (a portion of the declining portion) than the first target value; and an energization step of applying the welding current while repeating the current control step plural times until a predetermined energization period of time elapses (turning on the power supply (24) and controlling the current output via the current controller (26) wherein energizing the current goes from t(0) to a value between 0 and 1 and wherein energization repeats during a predetermined period between each pulse of pulsation process and the continuous current pass process as shown in Fig. 11E).
The limitation “wherein assuming that a limit current value is defined as an upper limit value of electric current until which spatters are not generated at a welded portion of two adjoining plate materials whose resistance values at a joining portion provide a largest sum among three or more plate materials composing the workpiece, when a constant direct current is applied to the workpiece for the energization period of time, the first target value is smaller than the limit current value, and the second target value is larger than the limit current value” is a contingent limitation. 
The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In this claim “assuming” is interpreted to refer to if a first condition happens and since the this step is not required by the broadest reasonable interpretation of the claim (See MPEP 2111.04, II).

    PNG
    media_image1.png
    287
    440
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 10,265,797 B2) in view of Okita et la. (US 2016/0008913 A1 indicated on IDS dated 8/17/2020).
Regarding claim 1,  Fujimoto discloses a resistance welding method (Abstract) for performing a spot joining on a workpiece composed of a plurality of overlapped plate materials (12 and 14, two or more overlapped steel sheets including at least one high tensile steel sheet, Abstract, Fig. 8) by clamping and pressing the workpiece with a pair of electrodes (16 and 18, Fig. 8) and then by applying a welding current between the pair of electrodes (Abstract), the resistance welding method comprising: 
applying, by a control unit comprising a processor the welding current while repeating a current control plural times (current controller 26, the “current controller 26 that controls the welding power source 24 and controls the current value 
a first control for maintaining the welding current being a direct current at a first target value (a point on a rising portion of DC waveform labeled in annotated Fig. 11E below); a second control (control output from current controller (26) corresponding to peak portion of a DC waveform, see Fig. 11E) for raising the welding current from the first target value to a second target value (peak value) being larger than the first target value (rise) and for subsequently maintaining the welding current at the second target value (peak); and a third control for lowering the welding current (control output from current controller (26) corresponding to declining portion of a DC waveform, see Fig. 11E)  from the second target value (peak) to a value being smaller (a portion of the declining portion) than the first target value.

    PNG
    media_image1.png
    287
    440
    media_image1.png
    Greyscale


Okita et al. discloses a resistance spot welding method (Abstract) wherein the welding current (shown in Fig. 2B below) has multiple peaks (second target value) with corresponding rises (first target value) and falls (third target value) wherein a portion of the rise has a lower current value than the peak and fall that wherein a portion has a lower value than the rise (see Fig 2B below). The waveform repeats (rise, peak and fall) without making the current zero.  

    PNG
    media_image2.png
    419
    661
    media_image2.png
    Greyscale

Since Fujimoto et al. discloses a current controller (26) as discussed about that controls the values of each portion of the waveform and Okita teaches repeating current controls corresponding to a first, second and third current target values without making 

Regarding claim 2, Fujimoto modified discloses the claimed limitations as shown above. The limitation “wherein: the first target value and the second target value are determined in dependence on two adjoining plate materials whose resistance values at a joining portion provide a largest sum among three or more plate materials composing the workpiece” refers to a mental step that can performed by the operator wherein the user determine the required parameters based on the specific material to be welded together. Fujimoto show a current controller (26) controlling current output from the power supply (24) in Fig. 8 and a value of the first control and second control in shown in Fig. 11E, wherein the operator inputs the required current for the material being welded together.
Regarding claim 3, Fujimoto modified discloses the claimed limitations as shown above. The limitation “wherein: assuming that a limit current value is defined as an upper limit value of electric current until which spatters are not generated at a welded portion of the two plate materials when a constant direct current is applied to the workpiece for a predetermined energization period of time; the first target value is smaller than the limit current value, and the second target value is larger than the limit current value” is a contingent limitation. 
The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps  if a first condition happens and since the method may be practiced without this “assuming” limitation, this step is not required by the broadest reasonable interpretation of the claim (See MPEP 2111.04, II).
Regarding claim 4, Fujimoto modified discloses the claimed limitations as shown above. Fujimoto further disclose wherein, at an energization step, the control unit (26) applies the welding current with a pressing force on the workpiece maintained constant (the workpiece is clamped with a pressing force by the electrodes (16 and 18), current is provided by the power supply (24) that applies current to the electrodes (16, 18), current values is controlled by control unit 26 and figure 11E shows wherein current is maintained constant for a period of time prior to the first control).
Regarding claim 5, Fujimoto modified discloses the claimed limitations as shown above and as stated above in claim 1, disclose wherein the workpiece (12 and 14) is composed to include at least one high-tensile plate material (Abstract).
Regarding claim 6, Fujimoto discloses a resistance welding apparatus (10, Fig. 8 show below) configured to perform a spot joining on a workpiece (12 and 14, Fig. 8) composed of a plurality of overlapped plate materials by clamping and pressing the workpiece with a pair of electrodes (16 and 18) and then by applying a welding current between the pair of electrodes (16 and 18), the apparatus comprising: 
a power supply (24, fig. 8) configured to apply the welding current via a welding current generating circuit (Col. 7, lines 12-13); and a
control unit (current controller 26, Fig. 8) comprising a welding current control unit (internal control circuits) configured to control the welding current generating circuit 
a first control for maintaining the welding current being a direct current at a first target value (a point on a rising portion of DC waveform labeled in annotated Fig. 11E below); a second control (control output from current controller (26) corresponding to peak portion of a DC waveform, see Fig. 11E) for raising the welding current from the first target value to a second target value (peak value) being larger than the first target value (rise) and for subsequently maintaining the welding current at the second target value (peak); and a third control for lowering the welding current (control output from current controller (26) corresponding to declining portion of a DC waveform, see Fig. 11E)  from the second target value (peak) to a value being smaller (a portion of the declining portion) than the first target value.

    PNG
    media_image3.png
    442
    616
    media_image3.png
    Greyscale

Fujimoto et al. does not expressly shown wherein without making the welding current zero, until a predetermined energization period of time elapses, wherein to repeat the current control plural times without making the welding current zero.  
Okita et al. discloses a resistance spot welding method (Abstract) wherein the welding current (shown in Fig. 2B below) has multiple peaks (second target value) with corresponding rises (first target value) and falls (third target value) wherein a portion of the rise has a lower current value than the peak and fall that wherein a portion has a lower value than the rise (see Fig 2B below). The waveform repeats (rise, peak and fall) without making the current zero.  

    PNG
    media_image2.png
    419
    661
    media_image2.png
    Greyscale

Since Fujimoto et al. discloses a current controller (26) as discussed about that controls the values of each portion of the waveform and Okita teaches repeating current controls corresponding to a first, second and third current target values without making the welding current zero it would have been obvious to try choosing from a finite number of identified, predictable solutions (i.e. dc current target values), with a reasonable expectation of success for the purpose of producing a high quality weld. 
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection as necessitated by amendment. 
Okita et la. (US 2016/0008913 A1) is introduced to address the new limitation of “the welding current while repeating a current control plural times, without making the welding current zero, until a predetermined energization period of time elapses” 
Note: Claims 1-3, now the new claim 7 was addressed in the first office action and do not include the new limitations of claims 1 and 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761